—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered April 17, 1998, convicting defendant upon her pleas of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
In February 1997, defendant pleaded guilty to criminal possession of a controlled substance in the third degree with the understanding that she would be sentenced to a prison term of 2 to 6 years. On May 5, 1997, defendant failed to appear for sentencing and a warrant was issued for her arrest. In June 1997, a second indictment charged defendant with two counts of criminal sale of a controlled substance in connection with drug transactions which had occurred in April 1997, while defendant was awaiting sentencing on the first indictment. De*655fendant was ultimately arrested and returned to Chemung County, where she pleaded guilty to one count of criminal sale of a controlled substance in the third degree in satisfaction of the second indictment. Defendant was thereafter sentenced to concurrent prison terms of 2 to 6 years on the charge of criminal possession of a controlled substance in the third degree and 5 to 15 years on the charge of criminal sale of a controlled substance in the third degree. Defendant appeals.
We affirm. Under the circumstances of this case, and given defendant’s criminal history, we find no merit to her sole claim on appeal that the sentences imposed were harsh and excessive. The sentences were less than the maximum authorized, consistent with the terms of the plea agreement, and were imposed concurrently despite the fact that at the time of the sale defendant was out on bail awaiting sentencing on the possession charge and later absconded. We find no extraordinary circumstances warranting modification in the interest of justice (see, People v Kitchings, 239 AD2d 665, lv denied 90 NY2d 860; People v Wilson, 209 AD2d 792, lv denied 84 NY2d 1040). Accordingly, we decline to disturb the sentences imposed by County Court.
Cardona, P. J., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.